  Case 4:19-bk-13014-SDR          Doc 50 Filed 11/27/19 Entered 11/27/19 12:33:31             Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 27th day of November, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                   WINCHESTER DIVISION

   IN RE:
                                                            Case No. 4:19-bk-13014-SDR
   STEVE ALLEN REAGAN AND                                   Chapter 12
   BETTY JO REAGAN

            Debtors.


              AGREED ORDER RESOLVING ONEMAIN FINANCIAL SERVICES’
                         OBJECTION TO CONFIRMATION

            This matter is before the Court on the Objection to Confirmation filed by OneMain

   Financial Services, Inc. (“OneMain”). See [Doc. 40]. As evidenced by the signatures of counsel

   below, the Debtors and OneMain have come to an agreement regarding all matters raised in the

   Objection. Accordingly, the Court hereby ORDERS as follows:

            The treatment afforded to Class 4 in the Plan [Doc. 39] is hereby deleted and replaced

   with the following:

               Class 4. Class 4 is the fully secured Court Claim Number 16 of One Main

            Financial Services, Inc. in the filed amount of $8,376.25, plus interest at the


                                                  1
Case 4:19-bk-13014-SDR        Doc 50 Filed 11/27/19 Entered 11/27/19 12:33:31              Desc
                               Main Document    Page 2 of 2


       rate of 5.59% from the date of filing. This Claim is secured by a Deed of

       Trust on the Debtors residence and lot of approximately one acre at 406

       Jessie Road McMinnville, Tennessee.

           PAYMENT: Claimant shall receive monthly payments commencing

       thirty days after the Effective Date of the Plan. The monthly payment shall

       be approximately $195.15. This payment is based upon the amortization of

       $8,376.25, which is the claim amount, plus interest at (5.59%); and over the

       term of 48 months. This payment is a “Trustee Payment.”

       In the event that the Plan [Doc. 39] is not confirmed and any amended plans are filed, the

treatment specified herein shall supersede any contrary terms in those amended plans.

                                             ###

CONSENTED TO:

/s/ Bret J. Chaness
BRET J. CHANESS (BPR # 31643)
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Georgia 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rlselaw.com

Attorney for OneMain Financial Services, Inc.

/s/ Keith S. Smartt (by BJC w/ permission)
Keith S. Smartt BOPR #0978
113 East Morford St.
McMinnville, TN 37110
Telephone: (931) 473-3622
Facsimile: (931) 473-8766
E-mail: keith.smartt@smarttlaw.net
Attorney for Debtors




                                                   2
